SHAHOOD, Judge.
Arthur Miller appeals the denial of his motion for jail-time credit, claiming he was entitled to additional credit for time served. We reverse and remand because the trial court failed to attach documentation refuting appellant’s claim.
The record before this court does not contain any documentation showing the exact dates that the appellant was in custody. The state acknowledges that the trial judge relied upon the state’s representations as to the amount of time the appellant had served in jail as stated in telephone conversations with jail authorities in other jurisdictions. Appropriate documentation reflecting date or dates of arrest and length of time actually served should be placed in the record. On remand, if the trial court again denies appellant’s motion, it must present sufficient documentation showing when the appellant was arrested together with the amount of credit appellant is entitled to for time served prior to sentencing. Wiggins v. State, 654 So.2d 1017 (Fla. 1st DCA 1995); Stevens v. State, 651 So.2d 1298 (Fla. 5th DCA 1995).
DELL and STONE, JJ., concur.